United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2449
                                   ___________

Confidence Aleru,                     *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General       *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: June 17, 2004
                                Filed: June 30, 2004
                                 ___________

Before SMITH, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Confidence Aleru petitions for review of an order of the Board of Immigration
Appeals (BIA), which affirmed without opinion an Immigration Judge's denial of her
applications for asylum, withholding of removal, and relief under the Convention
Against Torture. Aleru presents three arguments for reversal. Because her
contentions are foreclosed by recent decisions of this court, we deny the petition.

      Aleru first argues that the BIA's decision to affirm without opinion (AWO) did
not comply with the governing regulation, 8 C.F.R. § 1003.1(e)(4), because she
presented a novel and substantial new argument to the BIA for the first time on
appeal, and because the Immigration Judge's decision was incorrect as a matter of
law. This argument is foreclosed by Ngure v. Ashcroft, 367 F.3d 975, 983 (8th Cir.
2004), which held that "the BIA's decision whether to employ the AWO procedure
in a particular case is committed to agency discretion and not subject to judicial
review." Second, Aleru claims that the AWO procedure violates the fundamental rule
of administrative law that agencies must sufficiently explain their decisions in order
to allow for meaningful judicial review. See SEC v. Chenery Corp., 318 U.S. 80,
94-95 (1943); SEC v. Chenery Corp., 332 U.S. 194, 196-97 (1947). We considered
and rejected this argument in Ngure, 367 F.3d at 988, because the decision of the
immigration judge satisfies the requirement that the agency provide a reasoned
explanation for judicial review. Aleru contends that Ngure was wrongly decided, but
even if we were inclined to agree, one panel of the court cannot overrule another.
United States v. Prior, 107 F.3d 654, 660 (8th Cir. 1997). Finally, Aleru argues that
the AWO procedure violates her due process rights under the Fifth Amendment. Like
every other circuit to consider the question, we have held the AWO procedure does
not violate the Fifth Amendment. Loulou v. Ashcroft, 354 F.3d 706, 708 (8th Cir.
2004).

      Accordingly, the petition for review is denied.
                      ______________________________




                                         -2-